Citation Nr: 0021437	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including dyspnea on exertion due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from June 1981 to November 
1987 and from August 1988 to August 1992.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In March 1999, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDING OF FACT

Dyspnea on exertion is the result of deconditioning and is 
not the result of an illness, diagnosed or undiagnosed.


CONCLUSION OF LAW

A respiratory disorder, including dyspnea on exertion due to 
an undiagnosed illness, was not incurred in or aggravated in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In addition, compensation is available to Persian Gulf 
veterans for any chronic disability resulting from an 
undiagnosed illness manifested by one or more of a number of 
signs or symptoms which include those of a respiratory 
nature.  These signs or symptoms must become manifest to a 
degree of 10 percent no later than December 31, 2001, and 
must have existed for at least six months or have manifested 
episodes or improvement or worsening over a six-month period 
in order to be considered chronic.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  See also VAOGCPREC 8-98.

The claims file contains evidence of complaints of shortness 
of breath with differing opinions as to the nature or 
etiology of those complaints.  A VA examiner, in December 
1994, provided an impression of dyspnea on exertion that he 
characterized as "unexplained," with a notation that 
possibilities included interstitial lung disease or pulmonary 
vascular disease.  VA treatment records document shortness of 
breath and dyspnea on exertion, which the veteran indicated 
started shortly after his return from the Persian Gulf.  A 
February 1995 entry in those records reflects that a 
pulmonary function test and a chest CT (computerized 
tomography) demonstrated interstitial lung disease; the 
assessment at that time was shortness of breath of unknown 
etiology.  A September 1995 entry apparently documents 
dyspnea on exertion of unknown etiology.  An October 1997 VA 
examiner, however, diagnosed dyspnea on exertion secondary to 
deconditioning.

Citing conflicting opinions as to the nature of a respiratory 
disorder and as to whether a respiratory disorder was present 
at all, in March 1999, the Board remanded the is case for an 
examination to clarify the etiology of the veteran's 
complaints.  In April 1999 and February 2000  the veteran was 
examined by two different two examiners who after reviewing 
the claims file provided an impression of dyspnea on exertion 
secondary to deconditioning.  The reports of both 
examinations indicate that there was no clinical evidence of 
interstitial lung disease and that there was no known 
clinical diagnosis to explain the veteran's shortness of 
breath other than deconditioning.  

The April 1999 and February 2000 examinations provide strong 
evidence that the veteran's complaints are not attributable 
to a disorder, let alone an undiagnosed disorder, and that 
instead they represent the results of deconditioning.  Each 
examination reflects a thorough review of the claims file and 
discussion of the medical data.  The Board, therefore, gives 
both reports considerable weight.  

Both examinations are s consistent with an earlier October 
1997 which similarly attributed the findings to 
deconditioning.  Further, although earlier opinions reflect a 
characterization of the etiology of the veteran's complaints 
as unexplained, it is not clear that those opinions 
constitute unequivocal determinations that the veteran's 
complaints were, in fact, attributable to a disorder which 
could not be diagnosed.  The December 1994 opinion, for 
instance, proffered interstitial lung disease and pulmonary 
vascular disease as explanations for the veteran's 
complaints.  The April 1999 report clearly attributes the 
veteran's disability to deconditioning.  Given the fact that 
the April 1999 and February 2000 opinions were formed with 
the benefit of the entire claims file, that it reflects the 
opinions of two different examiners, and that they are 
consistent with an earlier opinion that similarly attributed 
the veteran's complaints to deconditioning, the Board finds 
them more probative of the issue at hand than evidence 
suggesting a contrary result.  

Therefore, the Board finds that the veteran's respiratory 
complaints are attributable to deconditioning and are not 
attributable to an undiagnosed disorder.  As such, the 
veteran's claim for service connection for dyspnea on 
exertion, including that due to an undiagnosed illness must 
fail.  




ORDER

Service connection is denied for a respiratory disorder, 
including dyspnea on exertion due to an undiagnosed illness.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

